United States Court of Appeals
                      For the First Circuit
 
 



No. 14-1058

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      WILLIAM BERRÍOS-CRUZ,

                      Defendant, Appellant.
 

          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]
 

                              Before
                       Howard, Chief Judge,
              Torruella and Kayatta, Circuit Judges.
                                  

     Lenore Glaser on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Thomas F. Klumper, Assistant United States Attorney,
Senior Appellate Counsel, on brief for appellee.
                                  

                                  

                        December 12, 2016
                                  

                                  
           PER CURIAM.      Defendant-Appellant William Berríos-Cruz

appeals certain special conditions of supervised release imposed

in   connection    with   his   guilty     plea   to    production       of   child

pornography.      See 18 U.S.C. § 2251(a).             Because Berríos's plea

agreement contained a knowing and voluntary waiver of any right to

appeal his sentence, we may reach the merits of his claims only to

prevent a "miscarriage of justice."               United States v. Vélez-

Luciano, 814 F.3d 553, 559 (1st Cir. 2016).               With respect to all

but one of the challenged conditions, Berríos falls short of this

bar and, accordingly, we must enforce his appellate waiver.

           Condition four's requirement that Berríos submit to

penile   plethysmograph     ("PPG")      testing,       however,    presents     a

different situation.       Indeed, the government concedes that this

requirement,   imposed    without    any    explanation      by    the   district

court, should be vacated.       See United States v. Medina, 779 F.3d
55, 71 (1st Cir. 2015) (holding that the district court must

"provide a substantial justification before making submission to

PPG testing part of a condition of supervised release").                 We agree

that enforcement of Berríos's appellate waiver with respect to the

PPG testing requirement would result in a miscarriage of justice.

See Vélez-Luciano, 814 F.3d at 564-65 (holding that "potentially

subjecting [the defendant] to PPG testing when the government

expressly disavows the utility of this particular procedure about

                                    - 2 -
which we have expressed reservations, especially when the record

lacks any explanation of the applicability of PPG testing to this

defendant, constitutes a miscarriage of justice," as well as plain

error (citation omitted)).

          For the foregoing reasons, we VACATE the portion of

condition four that authorizes PPG testing and remand for the

district court to consider the parties' joint recommendation that

the relevant part of the condition be stricken.     We AFFIRM all

other aspects of Berríos's sentence.




                              - 3 -